DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	The claims at various points refer to collision angle and this term is explained in the specification at [0048].  In general the term is consistent with the usage in the art and the key reference is the specification is the reference point for defining the angle; in this case, it is clearly stated that an angle of 0 degrees represents a head-on collision, in which two streams are directly facing each other.
	However, the specification then states that an extreme end of the range for “collision angle” i.e. 180 degrees (which is the upper bound of, but is excluded from, the range of suitable angles for the invention) represents an arrangement in which the streams are “almost at right angles.”  This is presumed to mean that the streams are almost at right angles from the horizontal i.e. from the axis that would represent 0 degrees collision angle, rather than from each other, because two streams at right angles from each other would more conventionally be understood to have a collision angle of 90 degrees.  If this interpretation is correct, a collision angle of 180 degrees would represent two streams flowing in parallel and in the same direction (rather than parallel but head-on to each other).  This is also consistent with the desire to exclude 180 degrees from the suitable range, because parallel streams would not actually collide, so the upper bound represents streams that are “almost” parallel but which still collide.

	Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Spiess (US PGPub 2015/0014219).
Examiner notes that intended use language in apparatus claims is not accorded patentable weight where the statement of intended use does not distinguish over the prior art apparatus (MPEP 2114 [R1]).
With respect to claim 10, Spiess teaches an apparatus for separating evaporable components from a heated fluid which includes pressurizing the fluid using a pump (14), flowing through a suitable conduit, splitting the flow into two, and passing the fluid through two nozzles in such a manner that two streams from the nozzles impinge on each other to allow formation of bubbles [Abs, Fig. 1-4, 0026-0027].  The system is capable of use with fluids containing solid residues [0031-0034].
Given the broadest reasonable interpretation, this properly represents a device with high pressure tubing, high pressure nozzles, a device to apply pressure i.e. pump the fluid, components configured to collide the streams in the claimed manner in a chamber, which allows for bubble formation.
Examiner notes that the specific streams employed or operating conditions are drawn to the intended use of the claimed device, and do not distinguish the structure of the device, particularly because the claimed device is already taught as being designed to create bubbles using pressurized streams impinging on each other, and is already taught as being designed to handle streams that may contain solid residues.  Even if it is interpreted that the claimed invention requires control of e.g. pressure, at minimum it would have been obvious to include the capability for such control in the taught system, because as above the system is designed specifically to generate bubbles in a particular manner by impinging the fluids on each other.
	With respect to claim 11, Spiess teaches separating into two piping streams.
	With respect to claims 12-14, as above the claim requirements represent the intended use of the claimed device and, even to the extent that they may imply the capability to control pressure, such control would have been obvious for Spiess’ taught application.
	With respect to claims 15-17, Spiess teaches that the angle of incidence of the jets relative to the horizontal is preferably between 30 and 60 degrees, which is understood to be consistent with the claimed invention (in both cases, 0 degrees represents flows which are head-on to each other i.e. aligned along a horizontal reference plane, facing each other) [0027].

Claims 10-15 and 18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Koveal et al (US 6,199,768 B1).
With respect to claim 10, Koveal teaches a process for atomization in which a mixture of liquid and gas is split into two streams and passed to an impingement zone in which they are impinged to mix together, before further processing, useful for atomizing hot feed oil in an FCC process [Abs].  This has the effect of increasing the liquid droplet size before further mixing [Col. 5 lines 46-54].  Fluid is fed through a conduit (164) to be split into two streams for impingement [Col. 13, lines 32-37, Fig. 5].
As discussed above, the specific operating conditions and purpose of the claimed invention is drawn to the intended use, and does not limit the broadest reasonable interpretation to distinguish over prior art apparatus.  Alternatively, even if the claims are interpreted as requiring the capability to control e.g. pressure, such control would have been obvious to control the mixing behavior because, as above, Koveal employs the system to mix fluid and gas streams and increase droplet size before further processing.
With respect to claim 11, as above Koveal teaches two streams for impingement.
With respect to claims 12-14, as above the claim requirements represent the intended use of the claimed device and, even to the extent that they may imply the capability to control pressure, such control would have been obvious for Koveal’s taught application.
With respect to claim 15, Koveal teaches that the impingement occurs head-on, i.e. an angle of 0 degrees [Col. 12 lines 25-28].
With respect to claim 18, Koveal teaches that downstream there may be provided cyclone separators to separate components after reaction [Col. 15 lines 37-40].  As above, the specific intended use of the device does not distinguish structurally.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,975,640 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims, which are directed to method steps, explicitly require the use of particular structural components which anticipate or render obvious the claimed invention.  The reference claims and the instant claims appear to correspond (including dependent claims) in scope regarding the structures employed and their capabilities.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777